Citation Nr: 1636515	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  14-16 033	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased schedular rating for post-traumatic stress disorder, currently evaluated as 70 percent disabling.  


REPRESENTATION

Veteran represented by:	Edward Rehberg


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Charles A. Bates, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1964 to March 1967.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2012 rating decision which assigned a disability rating of 70 percent for the Veteran's service-connected posttraumatic stress disorder (PTSD).  The Veteran filed his notice of disagreement (NOD) in November 2012.  The RO issued a statement of the case (SOC) in March 2014 and the Veteran filed his substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2014. 

In November 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board hearing.  A transcript of this hearing has been associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, the Veteran also has an electronic Virtual VA paperless claims file.  All documents in both databases have been reviewed in their entirety by the Board. 


FINDING OF FACT

The Veteran's PTSD has more nearly approximated total occupational and social impairment, due to such symptoms as persistent danger of hurting oneself or others, intermittent inability to perform activities of daily living, and disorientation to time.  






CONCLUSION OF LAW

The criteria for assignment of a 100 percent schedular disability rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5110(a) (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Given the favorable outcome of this decision, a discussion of the notice, development and assistance actions accomplished during the course of the appeal is unnecessary.  See U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993)

The Board has thoroughly reviewed all the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Veteran's PTSD is currently rated under 38 C.F.R.§ 4.130, Diagnostic Code 9411.  According to 38 C.F.R. § 4.126(a), a mental disorder shall be rated "based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination."  38 C.F.R. § 4.126(a).  

The Veteran seeks a rating in excess of 70 percent.  Under Diagnostic Code 9411, a higher rating of 100 percent is warranted if evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.   See 38 C.F.R.§ 4.130, Diagnostic Code 9411.

As an initial matter, the Board notes that the Veteran's PTSD manifests itself in several of the listed symptoms specifically contemplated by the schedular criteria.  In this regard, the Veteran is unable to perform activities of daily living, appears disoriented as to time, and presents a persistent danger of hurting himself or others. 

The Veteran's wife reported that he did not care about his appearance or hygiene, often staying in his room for "days at a time."  See Notice of Disagreement, 4 (Nov. 8, 2012) (VBMS).  She reported that on the rare occasion he left the house, he became overwhelmed and could not wait to return home.  Id.  She reported that he was unable to comprehend basic tasks such as paying bills and cannot finish projects.  Id.  

The Board has considered the competency and credibility of this lay evidence.  See Buchanan v. Nicholson, 451, F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board finds the wife's lay statements competent because they are based on her personal observations and experiences.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds her statements credible based on their consistency with the other evidence of record.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).  In light of this competent and credible lay evidence, there is a reasonable basis to conclude the Veteran is unable to perform activities of daily living.  See 38 C.F.R.§ 4.130, Diagnostic Code 9411;  see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (affording the benefit of the doubt).

Private treatment records reveal that the Veteran was oriented to "person, place and situation" but noted that he could not properly determine the date.  See Notice of Disagreement, 11 (Nov. 8, 2012) (VBMS).  Affording him the benefit of the doubt, this shows disorientation as to time.  See 38 C.F.R.§ 4.130, Diagnostic Code 9411;  see also Buchanan v. Nicholson, 451, F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); see also Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board also notes that the Veteran has expressed ideations of suicide to his private treatment provider, reporting that he wonders "what would happen if I just hit a pole" while driving.  See Notice of Disagreement, 9 (Nov. 8, 2012) (VBMS).  Such a plan would almost certainly harm the Veteran and would foreseeably cause catastrophic harm to the other drivers traveling on the road.  The dangerous magnitude of these comments weigh heavily in support of finding that the Veteran presents a persistent danger of hurting himself or others.  See 38 C.F.R.§ 4.130, Diagnostic Code 9411;  see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

These examples provided by the schedular criteria are not exhaustive; they are meant to merely serve as guidance to appropriately determine the severity of symptomatology contemplated for each rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (explaining that the symptoms that could give rise to a given rating are those of a similar duration, severity, and frequency, to those provided in the non-exhaustive lists).

The Board notes other evidence in the record indicative of the total occupational and social impairment required for a 100 percent rating.  See 38 C.F.R.§ 4.130, Diagnostic Code 9411.  Notably, the Veteran was hospitalized for his PTSD during this rating period and was assigned a temporary 100 percent rating from June 2012 through the end of August 2012.  See Rating Decision, 1 (Aug. 31, 2012) (VBMS).  The Veteran also has been unemployed since September 1999 and has been awarded a total disability rating based on individual unemployability (TDIU) for the current time period on appeal.  See VA Form 21-8940, 1 (May 6, 2014) (VBMS); see also Rating Decision, 1 (Aug. 13, 2014) (VBMS).  In addition, both the Veteran and his wife have consistently maintained that he has been unable to work due to his PTSD.  See Hearing Transcript, 3 (Dec. 8, 2014) (Virtual VA); see also Notice of Disagreement, 4 (Nov. 8, 2012) (VBMS).  

The Veteran has also submitted a vocational assessment prepared by a Certified Rehabilitation Counselor (CRC).  In this regard, the Board notes that the CRC received a Bachelor of Arts in Sociology, Master of Science in Vocational Rehabilitation Counseling, and a Graduate Certificate in Forensic Rehabilitation.  See Curriculum Vitae, 1 (June 24, 2014) (VBMS).  The Board also notes that the CRC has regularly provided expert witness evidence at hearings before administrative law judges at the Social Security Administration.  See id.  In light of these qualifications, the Board finds that the CRC is competent to provide expert opinion evidence regarding the degree of the Veteran's occupational impairment. 

With respect to the Veteran specifically, the CRC solicited mental health and vocational histories from him.  The Board notes that the facts referenced in her assessment are not inconsistent with the record.  See Vocational Assessment, 1-5 (June 24, 2014) (VBMS); compare with Notice of Disagreement, 4-14 (Nov. 8, 2012) (VBMS); VA examination, 1-7 (Dec. 4, 2013) (VBMS).  Thus, the Board assigns significant probative value to the CRC's competent and credible testimony.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  The CRC ultimately concluded that the Veteran was "permanently excluded from the competitive labor market as a result of his disability. . ."  See Vocational Assessment, 5 (June 24, 2014) (VBMS).  In light of this competent and credible evidence, the Board finds, like the RO, that the Veteran has total occupational impairment.  See 38 C.F.R.§ 4.130, Diagnostic Code 9411;  see also Buchanan v. Nicholson, 451, F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); see also Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

With respect to social impairment, the Veteran has shown his PTSD prevents him from building new friendships.  See Notice of Disagreement, 9 (Nov. 8, 2012) (VBMS) (discussing the futility of new relationships because "they will just die and leave him . . .").  The Veteran is unable to trust others or feel safe, he suffers from "fear, paranoia and hypervigilance," and whenever he sees an acquaintance, he avoids having to make contact and leaves the area.   See Notice of Disagreement, (Nov. 8, 2012) (VBMS).  

His disability also negatively impacts his ability to have meaningful relationships with his family.  The Veteran reports rare contact with his children and avoids any contact with his brother.  See Notice of Disagreement, 9 (Nov. 8, 2012) (VBMS) (noting that the Veteran was unable to attend Disney World with his family due to his PTSD).  The Board also notes that the Veteran has not slept with his wife for over twelve years.  Id. at 4-5.

The Veteran's statements are both competent and credible because of their consistency with the other record evidence and they are based on his personal knowledge, observations, and experiences.  Buchanan v. Nicholson, 451, F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); see also Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).  

Affording him the benefit of the doubt, based upon the totality of the evidence, the Board finds that the Veteran has total occupational and social impairment, satisfying the criteria for a 100 percent rating for PTSD.  As the Veteran's PTSD has been rated as 100 percent disabling during the applicable appeal period, the Board finds consideration of an extraschedular rating unwarranted.  

ORDER

Subject to the law and regulations governing the payment of VA monetary benefits, a 100 percent schedular rating for PTSD is granted.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


